Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 7/11/2022 amending claims 1, 8, 10 and 12. Cancelled claims 2-3 have been re-introduced and claims 6-7 have been cancelled.
In virtue of this communication, claims 1-5 and 8-13 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. 112(b) rejection on claims 6-13 with undefined limitation “kickback time”, Applicant has cancelled claims 6-7 to overcome the rejection. However, Applicant reintroduce the same undefined limitation “kickback time” into claim 1, as a result, the 35 U.S.C. 112(b) rejection stays. 
Regarding the 35 U.S.C. 103 rejection, Applicant amends claim 1 with the undefined limitation “kickback time” reintroduced, contends ‘... The support for this amendment can be found at least in Fig. 8 of the instant application, as published. In particular, claim 1 includes the feature of "a kickback time in which the kickback voltage is applied is different for at least one of the plurality of gate lines" ‘. Examiner respectfully disagrees. Fig. 8 is merely a waveform involving the so-call kickback time as an example. Neither the specification nor the claim language defines what kickback time is. 

Specification Objection
Application Specification fails to provide support for claims 1-5 and 8-13. Application Specification fails to provide a definition of the term “kickback time” applied in claim 1 and its dependent claims 8-13. The diagrams are objected to as it fails to show how the kickback voltage is generated, where the kickback voltage is applied. Personal of ordinary skill in the art would not be able to practice the invention without undue experiment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 8-13 are rejected as each of claims contains the term  kickback time , without provide a definition or specifying what is considered as the claimed “kickback time”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-5 are rejected under 103 as being unpatentable over Kwak T et al. (US 20160343341 A1, made of record the US equivalent of KR	10-2016-0137866 in the IDS submitted on 6/11/2020) in view of Lee; Se-Hoon (US 20080170064 A1)
As to claim 1, Kwak discloses a display device ([0034] FIG. 1 is a block diagram of a display device in accordance with an embodiment) comprising: 
a display panel including a plurality of pixels, and a plurality of gate lines and a plurality of data lines connected to the plurality of pixels; 
a gate driver applying a gate signal to the plurality of gate lines; 
a data driver applying a data signal to the plurality of data lines ([0053-54]
Referring to FIG. 1, a display device 100 may include a display panel 110, a timing controller 120, a data driver 130, and a gate driving device 140. The gate driving device 140 may include a voltage generator 142 and a gate driver 144.The display panel 110 may include a plurality of data lines DL1 to DLm extending in a first direction D1 and a plurality of gate lines GL1 to GLn crossing the data lines DL1 to DLm and extending in a second direction D2, and a plurality of sub-pixels Px arranged in a matrix form at the crossing area). 
Kwak does not appear to directly disclose a voltage provider configured to generate a gate-on voltage that gradually increases in one frame. 
However, in a similar field of endeavor, Lee teaches a display device (Fig. 2) with
a voltage provider (gate drivers 20) configured to generate a gate-on voltage that gradually increases in one frame ([0043] The power unit 100 outputs a gate-on voltage VON to a plurality of gate lines GL by gradually increasing the level of the gate-on voltage VON ...). 
The combination of Kwak and Lee continues to teach a kickback voltage that gradually decreases in one frame to transmit the gate-on voltage and the kickback voltage to the gate driver (Lee [0092-93] Referring to FIG. 7, ...  when the voltage compensation control pulse CPV′ is turned off, the voltage level of the voltage compensation signal VON_FB is gradually reduced), 
wherein a change amount of the gate-on voltage within one frame is proportional to a change amount of the kickback voltage within one frame (Lee [0094] Accordingly, the gate-on voltage VON applied to the gate lines GL has a voltage level gradually reduced in a section where the voltage compensation signal VON_FB is increased and gradually increased during one frame period where the level of the voltage compensation signal VON_FB is reduced), and a ratio of the change amount of the kickback voltage within one frame to the change amount of the gate-on voltage within one frame is adjustable ([0086] Referring to FIGS. 6A and 6B, .... The kickback compensating voltage may reduce the time to compensate for the kickback voltage and may reduce the difference in the charging rate between the gate output signal corresponding to area A and area B ...
[0088] As shown in FIG. 6C, a distance from a gate driver to area A, by which a signal is transferred, may be relatively short, .... The kickback compensating voltage may reduce the time to compensate for the kickback voltage and may reduce the difference in the charging rate between the gate output signal corresponding to area A and area B. 
Since the charging (slew) rate of the gate-on voltage and the kickback voltage can change, the ratio will change as a result), and a kickback time in which the kickback voltage is applied is different for at least one of the plurality of gate lines (Application Specification and claim 1 language fails to provide support for the term “kickback time”, please see 35 U.S.C. 112(b) rejection and specification objection above).  
It would have been obvious to one of ordinary skill in the art to combine Lee's gradually changed gate-on voltage with the display device by Kwak, to “substantially prevent variations in brightness between the top and bottom of an LCD panel”, as revealed by Lee in [0008]. 

As to claim 2, Lee further discloses the display device of claim 1, wherein the change amount of the gate-on voltage within one frame is constant (Fig. 7: VON). 

As to claim 3, Lee further discloses the display device of claim 1, wherein the change amount of the kickback voltage within one frame is constant (Fig. 7: VON_FB). 

As to claim 4, Lee further discloses the display device of claim 1, wherein the plurality of gate lines include a first gate line to an n-th gate line, the gate signal is sequentially applied from the first gate line to the n-th gate line ([0048]
As shown in FIG. 3, the first and second gate drivers 20 and 30 have a structure symmetric to each other with respect to the gate lines GL1, . . . , GLn. The first and second gate drivers 20 and 30 receive various signals from the data driver 60 and transmit the received signals to the shift registers through signal lines to sequentially output the gate driving signal), the gate-on voltage, which gradually increases, is applied within one frame, and the kickback voltage, which gradually decreases, is applied within one frame (Fig. 7 [0091]). 

As to claim 5, Lee further discloses the display device of claim 1, wherein the plurality of gate lines include a first gate line to an n-th gate line, the gate signal is sequentially applied from the first gate line to the n-th gate line ([0048]
As shown in FIG. 3, the first and second gate drivers 20 and 30 have a structure symmetric to each other with respect to the gate lines GL1, . . . , GLn. The first and second gate drivers 20 and 30 receive various signals from the data driver 60 and transmit the received signals to the shift registers through signal lines to sequentially output the gate driving signal), the gate-on voltage, which gradually decreases, is applied within one frame, and the kickback voltage, which gradually increases, is applied within one frame (Fig. 7 [0088-89]). 

For claims 8-13, they are rejected based on the undefined limitation kickback time, please see the 35 U.S.C. 112(b) Claim Indefiniteness Rejections and Specification Objection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/            Examiner, Art Unit 2621